AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                              JUDGME NT IN A CRIMINA L CASE
                                     V.                              (For Offenses Committed On or After November I, 1987)
                 ALBERTO CAVERO-RIO S (I)
                                                                        Case Number:        3:19-CR-02 176-LAB

                                                                     Paul Allen Barr
                                                                     Defendant's Attorney
USM Number                           35644-086
• -                                                                                                       SEP 2 7 2019
THE DEFENDANT:
IZl pleaded guilty to count(s)             One of the Superseding Information
                                                                                                                           · .\FPIJTY
D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section/ Nature of Offense                                                      Count
      8:1325 - Improper Entry By An Alien (Felony)                                              ls




     The defendant is sentenced as provided in pages 2 through
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.-----
                                                                         2
                                                                            - of this judgment.
D     The defendant has been found not guilty on count( s)

IZl Count(s)      ___
                    remaining   ___________ is
                          ....::;
                                                                           dismissed on the motion of the United States.
[Zl    Assessment: $100.00 - waived


D      JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
181 No fine                         D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
                                                                                                                      this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney
                                                                                                                        of
any material change in the defendant's economic circumstanc es.




                                                                     HON. LARRY ALAN BURNS
                                                                     CHIEF UNITED STATES DISTRICT JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Alberto Cavero-Rios (I)                            Judgment - Page 2 of2
  CASE NUMBER:             3:19-CR-02176-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five ( 5) years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3:19-CR-02176-LAB
